               Case 5:21-cv-02392-BLF Document 17 Filed 04/15/21 Page 1 of 3




1    Kyle W. Roche (admitted pro hac vice)
     Edward Normand (admitted pro hac vice)
2    Stephen Lagos (admitted pro hac vice)
     ROCHE FREEDMAN LLP
3    99 Park Avenue, 19th Floor
     New York, NY 10016
4    Tel.: 646-970-7509
     Email: kyle@rcfllp.com
5
     Katherine Eskovitz (SBN 255105)
6    ROCHE FREEDMAN LLP
     1158 26th Street No. 175
7    Santa Monica, CA 90403
     Tel.: 646-791-6883
8    Email: keskovitz@rcfllp.com
     Counsel for Plaintiff Junhan Jeong
9

10                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
11

12    JUNHAN JEONG, individually and on behalf of all
      others similarly situated,
13
                                  Plaintiff,
14                                                              No. 5:21-cv-02392
                             v.
15                                                              JOINT STIPULATION AND
      NEXO FINANCIAL LLC, NEXO FINANCIAL                        [PROPOSED] ORDER
16    SERVICES LTD., NEXO SERVICES OÜ, NEXO
      AG, and NEXO CAPITAL INC.,
17
                                  Defendants.
18

19

20          Plaintiff Junhan Jeong, individually and on behalf of all others similarly situated, and

21   Defendants Nexo Financial LLC, Nexo Financial Services Ltd., Nexo Services OÜ, Nexo AG, and

22   Nexo Capital Inc. (collectively, “Defendants”), by and through their undersigned counsel, hereby

23   stipulate as follows:



                                                STIPULATION
                 Case 5:21-cv-02392-BLF Document 17 Filed 04/15/21 Page 2 of 3




1           WHEREAS, on April 1, 2021, Plaintiff filed a class action complaint against Defendants

2    (ECF No. 1);

3           WHEREAS, on April 12, 2021, Defendants’ counsel executed waivers of the service of

4    summons on behalf of each Defendant;

5           WHEREAS, the parties have conferred regarding a briefing schedule for Defendants’

6    anticipated motion to dismiss;

7           IT IS ACCORDINGLY HEREBY STIPULATED AND AGREED, by and between the

8    undersigned counsel for Plaintiff and Defendants, subject to the Court’s approval, as follows:

9           1.      Defendants shall answer, move against, or otherwise respond to the Complaint no

10   later than July 12, 2021;

11          2.      Plaintiff shall oppose any motion to dismiss no later than August 26, 2021; and

12          3.      Defendants shall file any reply in further support of any motion to dismiss no later

13   than September 27, 2021.

14          Dated: April 15, 2021

15    __________________________                       __________________________
      Ian Shelton (SBN 264863)                         Kyle W. Roche
16    EVERSHEDS SUTHERLAND (US) LLP                    Edward Normand
      500 Capitol Mall, Suite 1750                     Stephen Lagos
17    Sacramento, CA 95814                             ROCHE FREEDMAN LLP
      ianshelton@eversheds-sutherland.com              99 Park Avenue, Suite 1910
18                                                     New York, NY 10016
      Counsel for Defendants                           kyle@rcfllp.com
19                                                     tnormand@rcfllp.com
                                                       slagos@rcfllp.com
20
                                                       Katherine Eskovitz (SBN 255105)
21                                                     ROCHE FREEDMAN LLP
                                                       1158 26th Street No. 175
22                                                     Santa Monica, CA 90403
                                                       keskovitz@rcfllp.com
23
                                                       Counsel for Plaintiff

                                            STIPULATION
                                                 2
             Case 5:21-cv-02392-BLF Document 17 Filed 04/15/21 Page 3 of 3




1    PURSUANT TO STIPULATION, IT IS SO ORDERED:

2
     Dated: ___________, 2021     _____________________________
3                                 Hon. Nathanael M. Cousins

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

                                   STIPULATION
                                        3
